Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered June 11, 1993, which, inter alia, awarded defendant the sum of $135,303 as a distributive award for certain stock options and warrants, unanimously affirmed, without costs or disbursements.
*445The trial court was within its discretion in declining to increase the amount of the award by the addition of interest. There is, similarly, no basis upon which to disturb the court’s finding that the stock options and warrants in question were acquired during the marriage and are, thus, marital property, particularly since this Court came to a similar conclusion (Rosenkrantz v Rosenkrantz, 184 AD2d 478, 480).
We have considered plaintiffs remaining argument regarding the award to defendant of a 50% share of such property and find it to be without merit. Concur—Rosenberger, J. R, Wallach, Kupferman, Ross and Williams, JJ.